         Case 1:20-cv-03235-KPF Document 21 Filed 04/23/20 Page 1 of 10




1                                                                                        JS-6
                                                                                           O
2
3
4
5
6
7
                         United States District Court
8
                         Central District of California
9
10
11   GOLD VALUE INTERNATIONAL                       Case № 2:19-cv-09604-ODW(AFMx)
12   TEXTILE, INC.,
                    Plaintiff,                      ORDER GRANTING MOTION TO
13
         v.                                         TRANSFER AND DENYING
14   ROSS STORES, INC., et al.,                     MOTION TO DISMISS AS MOOT
                                                    [14]
15                      Defendants.
16
17                                  I.    INTRODUCTION
18         Pending before the Court is Defendants Myth Closing, Inc’s (“Myth”) and Ross
19   Stores, Inc.’s (“Ross”) (“Defendants”) Motion to Dismiss for: (1) lack of personal
20   jurisdiction; (2) improper venue; or, alternatively, (3) to transfer this action. (Mot. o
21   Dismiss (“Mot.”), ECF No. 14.) For the reasons to follow, the Court TRANSFERS
22   the matter to the Southern District of New York.
23                            II.    FACTUAL BACKGROUND
24         Plaintiff Gold Value International Textile, Inc., is a California corporation,
25   doing business as “Fiesta Fabric” (“Fiesta”). Fiesta’s business operation involves
26   creating and purchasing two-dimensional design art works for use on fabric textiles,
27   and selling these fabric textiles to parties in the fashion industry. (Opp’n to Mot.
28   (“Opp’n”) 5, ECF No. 16; Decl. of Morris Ajnassian (“Ajnassian Decl.”) ¶¶ 4–6, ECF
          Case 1:20-cv-03235-KPF Document 21 Filed 04/23/20 Page 2 of 10




1    No. 16-1.) Myth is a New York corporation with its principal place of business in
2    New York and provides wholesale garments to retailers.           (Mot. 2.)    Ross is a
3    nationwide retailer of apparel, which is headquartered in California and incorporated
4    in Delaware. (Compl. ¶ 5, ECF No. 1; Mot. 3.)
5          Fiesta alleges it created an original two-dimensional artwork for the purposes of
6    textile printing (designated as internal Design No. 206-A100293), and secured a
7    United States Copyright Registration for this design (the “Subject Design”).
8    (Compl. ¶¶ 10–12.) Fiesta further alleges that without its authorization, Ross and
9    Myth created, sold, manufactured, and distributed garments comprised of fabric
10   featuring a design that is identical or substantially similar to the Subject Design (the
11   “Product”). (Compl. ¶ 13.)
12         On November 11, 2019, Fiesta filed an action against Ross and Myth asserting
13   claims for: (1) copyright infringement; and (2) vicarious and/or contributory copyright
14   infringement. (Compl. ¶¶ 15–28.) Defendants now move to dismiss this action on the
15   grounds that (1) this Court lacks personal jurisdiction, and (2) a proper statutory basis
16   for proper venue. (See Mot.) Alternatively, Defendants move to transfer this action to
17   the Southern District of New York pursuant to 28 U.S.C. § 1404(a). (Mot. 1.)
18                                III.   LEGAL STANDARD
19   A.    PERSONAL JURISDICTION
20         When a defendant moves to dismiss a complaint for lack of personal
21   jurisdiction, the plaintiff bears a burden of demonstrating that the court may properly
22   exercise personal jurisdiction over the defendant. Pebble Beach Co. v. Caddy, 453
23   F.3d 1151, 1154 (9th Cir. 2006). Where “the motion is based on written materials
24   rather than an evidentiary hearing, “‘the plaintiff need only make a prima facie
25   showing of jurisdictional facts.’” Schwarzenegger v. Fred Martin Motor Co., 374
26   F.3d 797, 800 (9th Cir. 2004) (quoting Sher v. Johnson, 911 F.2d 1357, 1361 (9th Cir.
27   1990). Although “uncontroverted allegations in the complaint must be taken as true,”
28




                                                2
          Case 1:20-cv-03235-KPF Document 21 Filed 04/23/20 Page 3 of 10




1    the party asserting jurisdiction cannot “simply rest on the bare allegations of its
2    complaint.” Id.
3          “When no federal statute governs personal jurisdiction, the district court applies
4    the law of the forum state.” Boschetto v. Hansing, 539 F.3d 1011, 1015 (9th Cir.
5    2008). “California’s long-arm statute is co-extensive with federal standards, so a
6    federal court may exercise personal jurisdiction if doing so comports with federal
7    constitutional due process.” Id. “There are two forms of personal jurisdiction that a
8    forum state may exercise over a nonresident defendant—general jurisdiction and
9    specific jurisdiction.” Id. at 1016.
10   B.    IMPROPER VENUE
11         A defendant may move to dismiss a complaint for improper venue pursuant to
12   Rule 12(b)(3). Once venue is challenged under Rule 12(b)(3), the plaintiff bears the
13   burden of proving that venue is proper. Piedmont Label Co. v. Sun Garden Packing,
14   598 F.2d 491, 496 (9th Cir. 1979). On a motion to dismiss for improper venue, “the
15   allegations in the complaint need not be accepted as true and the Court may consider
16   evidence outside the pleadings.” eBay Inc. v. Dig. Point Sol., Inc., 608 F. Supp. 2d
17   1156, 1161 (N.D. Cal. 2009).
18   C.    TRANSFER
19         “For the convenience of parties and witnesses, in the interest of justice, a
20   district court may transfer any civil action to any other district or division where it
21   might have been brought.” 28 U.S.C. §1404(a). Section 1404(a) “gives a district
22   court broad discretion to transfer a case to another district where venue is also
23   proper.” Amini Innovation Corp. v. JS Imps., Inc., 497 F. Supp. 2d 1093, 1108 (C.D.
24   Cal. 2007); see also Commodity Futures Trading Comm’n v. Savage, 611 F.2d 270,
25   279 (9th Cir. 1979) (“Weighing of the factors for and against transfer involves subtle
26   considerations and is best left to the discretion of the trial judge.”). “The burden is on
27   the moving party to establish that a transfer would allow a case to proceed more
28




                                                 3
          Case 1:20-cv-03235-KPF Document 21 Filed 04/23/20 Page 4 of 10




1    conveniently and better serve the interests of justice.” Amini Innovation Corp. v. JS
2    Imports, Inc., 497 F. Supp. 2d 1093, 1109 (C.D. Cal. 2007).
3                                      IV.   DISCUSSION
4    A.    SPECIFIC JURISDICTION
5          Myth argues that this Court has neither general nor specific jurisdiction over
6    Myth. (Mot. 6–7.) Fiesta only disputes Myth’s assertion that the Court lacks specific
7    jurisdiction over it. (See Opp’n.) Accordingly, the Court limits its discussion solely
8    to specific jurisdiction.
9          To establish specific personal jurisdiction, a plaintiff must show that the claim
10   arose out of or relates to defendant’s contacts with the forum. Bristol-Meyers Squibb
11   Co. v. Super. Ct., 137 S. Ct. 1773, 1778 (2017). The Ninth Circuit established the
12   following general test for determining specific jurisdiction: (1) the defendant must
13   either “purposefully direct his activities” toward the forum or “purposefully avail[]
14   himself of the privileges of conducting activities in the forum;” (2) the claim must
15   arise out of or relate to the defendant’s forum-related activities; and (3) the exercise of
16   jurisdiction must be reasonable. Axiom Foods, Inc. v. Acerchem Int’l, Inc., 874 F.3d
17   1064, 1068 (9th Cir. 2017) (citing Dole Food Co., Inc. v. Watts, 303 F.3d 1104, 1111
18   (9th Cir. 2002).
19         In copyright infringement cases, the Ninth Circuit has narrowed the test for
20   specific jurisdiction by requiring the plaintiff to show that defendant purposefully
21   directed its activities to the forum and that the claim arose out of or resulted from
22   defendant’s forum-related activities. Schwarzenegger, 374 F.3d at 802; Adobe Sys.
23   Inc., v. Blue Source Group, Inc., 125 F. Supp. 3d 945, 960 (N.D. Cal. 2005) (quoting
24   Dole Food Co., 303 F.3d at 1111). Accordingly, only if the plaintiff satisfies its
25   burden, does the burden then shift to defendant to “present a compelling case” that the
26   exercise of jurisdiction is not reasonable. Id.
27         To establish purposeful direction, the plaintiff must show that: (1) the defendant
28   committed an intentional act; (2) the defendant’s act was expressly aimed at the forum




                                                 4
           Case 1:20-cv-03235-KPF Document 21 Filed 04/23/20 Page 5 of 10




1    state; and (3) the defendant knew the harm was likely to be suffered in the forum state.
2    Axiom Foods, Inc. 874 F.3d at 1069.
3           Here, Fiesta satisfies the first prong. First, Fiesta alleges that Myth created,
4    sold, manufactured, and distributed fabric garments featuring Fiesta’s copyright-
5    protected design. (Compl. ¶ 13.) Second, Myth allegedly failed to secure Fiesta’s
6    authorization to use the design. (Compl. ¶ 13.)               Thus, Fiesta’s allegations are
7    sufficient to establish that Myth’s acts were intentional.
8           Regarding the second prong, Fiesta’s only allegation indicating “purposeful
9    direction” is that Myth is doing business in California. (Compl. ¶ 6). Fiesta merely
10   alleges that Myth “knew” Ross would sell the alleged garments in California. 1 (Opp’n
11   6.)   However, the Court finds these allegations insufficient to show “purposeful
12   direction” for the reasons to follow.
13          First, Fiesta’s allegation that Myth conducts business in California is a
14   conclusory statement contradicted by evidence submitted by Myth. (See generally
15   Decl. of Arun Kumar (“Kumar Decl.”), ECF No. 14-2.) In examining the “purposeful
16   direction” prong, the Court “may not assume the truth of allegations in a pleading
17   which are contradicted by affidavit.” Mavrix Photo v. Brand Techns, Inc., 647 F.3d
18   1218, 1223 (9th Cir. 2011) (internal quotations marks omitted). Here, Myth submits a
19   declaration establishing that its business is exclusive to New York, and it does not
20   target, advertise or sell to California. (Mot. 2–3; Kumar Decl. ¶ 5–8.) Myth offers its
21   products for sale and conducts all of its exhibitions of samples and solicitation of its
22   product lines only through its New York showroom. (Kumar Decl. ¶ 5; Mot. 2.)
23   Myth also does not own an office, or telephone number in California, does not have
24   employees or a bank account in California. (Kumar Decl. ¶ 7.) Myth is not licensed
25   or registered in California. (Kumar Decl. ¶ 8.) Additionally, Myth’s customers travel
26
     1
27    For instance, Fiesta argues that because Ross has its headquarters, a buying office, and three
     warehouses in California, Myth necessarily knew that Ross would sell the infringing garments in
28   California and thus, purposefully directed its actions toward California. (Opp’n 6.)




                                                      5
         Case 1:20-cv-03235-KPF Document 21 Filed 04/23/20 Page 6 of 10




1    to its New York showroom to view Myth’s products and discuss potential sales.
2    (Kumar Decl. ¶ 6.) Consequently, Myth’s evidence is sufficient to refute Fiesta’s
3    allegation. Lang v. Morris, 823 F. Supp. 2d 966, 977 (N.D. Cal. 2011) (“To the extent
4    that Plaintiffs do allege Defendant’s involvement in markets that would include
5    California . . . those allegations are unsupported and refuted by [defendant].”).
6          Fiesta also argues that by entering into its agreement with Ross, Myth
7    purposefully directed its activities toward California, “knowing full well that Ross
8    would also sell Infringing Garments in California.” (Opp’n 6.) Again, Fiesta’s
9    argument is insufficient for the following reasons.
10         The showing required to establish “purposeful direction” demands “something
11   more” than mere foreseeability to justify the assertion of personal jurisdiction.
12   Schwarzenegger, 374 F.3d at 805. “[T]he express aiming requirement . . . is satisfied
13   when the defendant is alleged to have engaged in wrongful conduct targeted at a
14   plaintiff whom the defendant knows to be a resident of the forum state.”
15   CollegeSource, Inc. v. AcademyOne, Inc., 653 F.3d 1066, 1077 (9th Cir. 2011).
16   Additionally, in copyright infringement actions mere “knowledge that the plaintiff
17   resides in the forum is insufficient, on its own, to establish express aiming.” See
18   Lang, 823 F. Supp. 2d at 972; see Love v. Assoc.’d Newspapers, Ltd., 601, 609 (9th
19   Cir. 2010) (“‘Where a defendant’s aim was local,’ the fact that it caused harm to the
20   plaintiff in the forum state, even if the defendant knew that the plaintiff lived in the
21   forum state, is insufficient to satisfy the [purposeful direction] test.”)
22         Thus, even viewing the allegations in the light most favorable to Fiesta, Fiesta
23   failed to meet its burden of establishing that Myth’s act was expressly aimed at
24   California or that Myth knew the harm was likely to be suffered in the forum state.
25   Consequently, Fiesta failed to establish that Myth purposefully directed its conduct at
26   California, and, therefore, this Court lacks specific jurisdiction over Myth.
27
28




                                                   6
          Case 1:20-cv-03235-KPF Document 21 Filed 04/23/20 Page 7 of 10




1    B.    IMPROPER VENUE AND TRANSFER OF THE ACTION AGAINST MYTH
2          In copyright infringement claims, venue is proper “in the district in which the
3    defendant or his agent resides or may be found.” 28 U.S.C. § 1400(a). “The Ninth
4    Circuit interprets this statutory provision to allow venue ‘in any judicial district in
5    which the defendant would be amenable to personal jurisdiction if the district were a
6    separate state.’” Columbia Pictures Television v. Krypton Broad. of Birmingham,
7    Inc., 106 F.3d 284, 288 (9th Cir. 1997), rev’d on other grounds sub nom. Feltner v.
8    Columbia Pictures Television, Inc., 523 U.S. 340 (1998).
9          If the Court determines that venue is improper, it may dismiss the case, or, if it
10   is in the interest of justice, transfer it to any district in which it properly could have
11   been brought.” 28 U.S.C. § 1406(a); Dist. No. 1, Pac. Coast Dist. v. Alaska, 682 F.2d
12   797, 799 (9th Cir. 1982). “[G]enerally it is preferred to transfer the case rather than
13   dismiss it altogether.” Abrams Shell v. Shell Oil Co., 165 F. Supp. 2d 1096, 1103
14   (C.D. Cal. 2001). Furthermore, the Court “need not have personal jurisdiction over
15   the defendant(s) to order transfer.” Id. (citing Goldlawr, Inc. v. Heiman, 369 U.S.
16   463, 466-67(1962)).
17         Given the Court’s lack of personal jurisdiction over Myth, the Central District
18   of California is an improper venue as to Myth. See Adobe Sys. Inc., 125 F.3d at 959
19   (explaining that the analysis on a motion to dismiss for improper venue is the same as
20   the analysis on motion to dismiss for lack of personal jurisdiction); Premier Fabrics,
21   Inc. v. Walters and Mason Retail, Inc., 2018 WL 6164766, at * 8 (C.D. Cal. 2018)
22   (concluding that the venue is not proper because the court lacks personal jurisdiction
23   over the defendant).
24         Accordingly, the Court concludes that the action against Myth should be
25   transferred to the Southern District of New York because Fiesta could have properly
26   brought the case there. Myth is a New York corporation with its principal place of
27   business in New York. (Mot. 1.) Moreover, the majority of the events giving rise to
28   Fiesta’s claim occurred in New York. (Kumar Decl. ¶¶ 5–13.) Accordingly, venue is




                                                 7
          Case 1:20-cv-03235-KPF Document 21 Filed 04/23/20 Page 8 of 10




1    proper in the Southern District of New York. Lastly, as explained below, the transfer
2    will promote the convenience of the parties and witnesses and the interest of justice.
3    C.     TRANSFER OF THE ACTION AGAINST ROSS
4           At issue is whether the Court should transfer the entire case pursuant to section
5    1404(a). Section 1404(a) states: “[f]or the convenience of parties and witnesses, in
6    the interest of justice, a district court may transfer any civil action to any other district
7    or division where it might have been brought or to any district or division to which all
8    parties have consented.” 28 U.S.C. § 1404(a). Accordingly, the Court finds that
9    transfer of the entire action will promote the convenience of the parties and witnesses
10   and is in the interest of justice.
11          The Ninth Circuit has noted that, in making the decision, a court may consider
12   factors such as:
13          (1) the location where the relevant agreements were negotiated and
14          executed, (2) the state that is most familiar with the governing law,
            (3) the plaintiff’s choice of forum, (4) the respective parties’ contacts
15          with the forum, (5) the contacts relating to the plaintiff’s cause of action
16          in the chosen forum, (6) the differences in the costs of litigation in the
            two forums, (7) the availability of compulsory process to compel
17
            attendance of unwilling non-party witnesses, and (8) the ease of access to
18          sources of proof.
19
     Jones v. GNC Franchising, Inc., 211 F.3d 495, 498–99 (9th Cir. 2000). Furthermore,
20
     in deciding a motion under section 1404(a), courts should seek to promote judicial
21
     economy. See Ferens v. John Deere Co., 494 U.S. 516, 531 (1990) (to allow two
22
     cases involving precisely the same issues simultaneously pending in multiple district
23
     courts “leads to wastefulness of time, energy, and money that § 1404(a) was designed
24
     to prevent.”)
25
            1. Plaintiff’s Choice of Forum
26
            Fiesta correctly points out that the plaintiff’s choice of forum is typically given
27
     considerable weight.       (See Opp’n 16.) However, “where the forum lacks any
28
     significant contact with the activities alleged in the complaint, [a] plaintiff’s choice of



                                                  8
         Case 1:20-cv-03235-KPF Document 21 Filed 04/23/20 Page 9 of 10




1    forum is given considerably less weight, even if the plaintiff is a resident of the
2    forum.” Cohen v. State Farm & Cas. Co., No. 09-cv-1051-AWI (DLBx), 2009 WL
3    2500729, at *3 (E.D. Cal. Aug. 14, 2009) (collecting cases). In other words, “[i]f the
4    operative facts have not occurred within the forum of original selection and that forum
5    has no particular interest in the parties or the subject matter, the plaintiff’s choice is
6    entitled only to minimal consideration.” Pac. Car & Foundry Co. v. Pence, 403 F.2d
7    949, 954 (9th Cir. 1968).
8          Here, as noted above, the majority of the facts giving rise to this case arose in
9    New York. In New York, Myth marketed garments to retailers, and Ross visited
10   Myth’s showroom to purchase the allegedly infringing garments. (Mot. 2–3.) By
11   contrast, the principal connection between the Central District of California and the
12   operative facts of this case is a single garment purchase from a Ross store in Los
13   Angeles.    (Ajnassian Decl. ¶ 8.)       Accordingly, California lacks a significant
14   connection to the activities which form the basis of Fiesta’s Complaint. See Cohen,
15   2009 WL 2500729, at * 3. Thus, this factor weighs in favor of transfer.
16         2. The Remaining Factors
17         Furthermore, transfer to the Southern District of New York will allow greater
18   access to sources of proof because most of the operative facts occurred in New York.
19   (Compl. ¶ 13). For instance, Myth’s corporate records are located in New York and
20   will likely serve as most of the evidence concerning infringement. See Brackett v.
21   Hilton Hotels Corp., 619 F. Supp. 2d 810, 820 (N.D. Cal. 2008) (holding that in
22   copyright infringement cases the “bulk of the relevant evidence usually comes from
23   the accused infringer.”)    Additionally, Myth’s sales of the infringing garments,
24   including its sales to Ross, are likely held in Myth’s office in New York. (Mot. 3.)
25   Moreover, Ross has a buying office in New York in close proximity to Myth. (Mot.
26   3.) Lastly, Ross buyers routinely travel to Myth’s office to promote their fashion line
27   and transact business. (Mot. 3.)
28




                                                 9
         Case 1:20-cv-03235-KPF Document 21 Filed 04/23/20 Page 10 of 10




1          Likewise, many of the witnesses with knowledge of the creation, distribution
2    and sale of the infringing product, are likely to be located in New York. (Opp’n 2–3;
3    see Amini Innovation Corp. 497 F. Supp. at 1111 (“The convenience of witnesses is
4    often the most important factor in determining whether a transfer pursuant to §1400 is
5    appropriate”).)
6          To finish, a transfer will promote judicial efficiency because this Court has
7    already determined that the Central District of California is not a proper venue for
8    Myth. If the Court does not transfer the entire action, Fiesta will likely pursue
9    litigation in two separate judicial districts, which would waste judicial resources, and
10   place an additional burden on Fiesta. See Ferens, 494 U.S. at 531.
11         Thus, after examining Fiesta’s arguments and carefully weighing the relevant
12   factors, the Court finds that a transfer will promote the convenience of the parties and
13   witnesses, and the interest of justice.
14         Therefore, the Court TRANSFERS this case to the Southern District of New
15   York. (ECF No. 14.)
16                                    V.       CONCLUSION
17         For the reasons discussed above, the Court GRANTS Defendants’ Motion to
18   Transfer Venue. (ECF No. 14.) The Clerk of the Court shall transfer this case to the
19   United State District Court for the Southern District of New York, Daniel Patrick
20   Moynihan U.S Courthouse, 500 Pearl Street, New York, New York 10007.
21
22         IT IS SO ORDERED.
23
24         April 23, 2020
25
26                                 ____________________________________
27                                          OTIS D. WRIGHT, II
                                    UNITED STATES DISTRICT JUDGE
28




                                                 10
